Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) dated this 18th day of February,
2003 by and between Metals USA, Inc., a Delaware corporation (the “Company”),
and Celso Lourenço Gonçalves (“Executive”).

 

RECITALS

 

A.            As of the date hereof, the Company is engaged primarily in the
business of providing metals processing, metals fabricating, and/or specialty
metals services; and

 

B.            Executive and the Company desire that Executive shall be employed
by the Company under the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, it is hereby agreed as follows:

 

1.             Employment and Duties.

 

(a)           The Company hereby employs Executive as President and Chief
Executive Officer of the Company.  As such, Executive shall have the
responsibilities, duties and authority reasonably accorded to and expected of,
and consistent with Executive’s position(s) and will report directly to the
Board of Directors of the Company (the “Board”).  Executive hereby accepts
employment by the Company upon the terms and conditions herein contained and,
subject to Section 3 hereof, agrees to devote Executive’s full business time,
attention and efforts to promote and further the business of the Company.

 

(b)           Executive shall faithfully adhere to, execute and fulfill all
policies established by the Company, as such policies may be changed from time
to time by the Company, including the Company’s Code of Conduct.

 

2.             Compensation.  For all services rendered by Executive, the
Company shall compensate Executive as follows as of February 24, 2003 (the
“Effective Date”):

 

(a)           Base Salary.  The initial base salary payable to Executive shall
be $375,000 per year, payable on a regular basis in accordance with the
Company’s standard payroll procedures.  On an annual basis, the Company will
review Executive’s performance and may make increases to such base salary if, in
its discretion, any such increase is warranted.

 

(b)           Executive Perquisites, Benefits, Annual Bonus and Other
Compensation.  Executive shall be entitled to receive additional benefits and
compensation from the Company in such form and to such extent as specified
below:

 

--------------------------------------------------------------------------------


 

(i)            In the discretion of the Compensation Committee of the Board,
(the “Compensation Committee”), Executive shall be eligible for an annual bonus
which may be payable in either cash or shares of the Company’s common stock
(“Company Stock”).  Payment of a bonus shall be contingent upon such terms and
conditions as the Compensation Committee shall decide in its sole discretion.

 

(ii)           The Company shall pay Executive a one-time sign-on bonus of
$50,000.

 

(iii)          Upon the Effective Date, the Compensation Committee shall grant
Executive an option to purchase 100,000 shares of Common Stock at a strike price
of $4.75 per share, an option to purchase 100,000 shares of Common Stock at a
strike price of $9.50 per share, and an option to purchase 100,000 shares of
Common Stock at a strike price of $14.25 per share (the “Options”).  The Options
will each have a five-year term and one-third of the shares subject to the
Options will vest on each of the first three anniversaries of the Effective
Date.  To the extent not previously vested, the Options shall become completely
vested upon a termination of employment or other service by the Company without
Cause or upon a termination by Executive for Good Reason or upon a Change in
Control.  Upon termination of employment or other service with the Company and
its subsidiaries for any reason other than Cause, Executive may exercise the
vested portion of the Options during the three-month period following such
termination of employment or other service; the portions of the Options that are
not vested on or prior to the date of termination shall be forfeited upon the
date of termination.  Upon a termination for Cause, all Options, vested and
unvested, shall be forfeited on the date of termination.

 

(iv)          The Company will cover all reasonable relocation costs including,
but not limited to, broker fees, movers, appraisal costs, inspections, and all
other reasonable costs related to the sale of Executive’s current home in
California and purchase of a new home.  To the extent that the Company’s
coverage of these expenses or those under clause (viii) is taxable to Executive,
the Company shall provide Executive with a complete gross-up payment to cover
the taxes on the reimbursement amount.  For the avoidance of doubt, the purpose
of this provision is to make Executive “whole” such that Executive is in the
same position as he would have been in if the Company’s coverage of relocation
costs were not taxable.

 

(v)           Executive and Executive’s dependent family members shall
participate in the health, hospitalization, disability, dental, life and other
insurance plans that the Company may have in effect from time to time, with
benefits provided to Executive under this clause (v) to be at least equal to
such benefits provided to Company employees generally, and shall participate in
any senior executive health plans established by the Company.

 

2

--------------------------------------------------------------------------------


 

(vi)          The Company shall reimburse Executive for all business travel and
other out-of-pocket expenses reasonably incurred by Executive in the performance
of Executive’s services pursuant to this Agreement.  All reimbursable expenses
shall be appropriately documented in reasonable detail by Executive upon
submission of any request for reimbursement, and in a format and manner
consistent with the Company’s expense reporting policy.

 

(vii)         The Company shall provide Executive with executive perquisites as
may be available to or deemed appropriate for Executive by the Compensation
Committee, including participation in all other Company-wide employee benefits,
including equity incentive plans and programs as are available from time to
time.

 

(viii)        Until the Company has established its permanent corporate
headquarters or has affirmatively elected to retain its headquarters in Houston
(either such action is subsequently referred to herein as the “Relocation
Action,” the Company shall provide Executive with a fully furnished corporate
apartment in Houston, Texas at a monthly cost to the Company of no more than
$2,500; and until the earlier of such time that the Company has effected its
Relocation Action or Executive’s family has moved to join Executive, the Company
shall reimburse Executive for airfare to visit his family in California on
weekends, it being understood that Executive shall use his best efforts to
relocate his family as quickly as possible.

 

(ix)           The Company shall provide Executive a monthly car allowance of
$1,250.

 

(x)            During the sixty (60) days from the date the Board has effected
its Relocation Action, Executive shall make reasonable efforts to sell his
current home.  If he is unsuccessful at doing so, the Company shall contract for
the services of a relocation firm which firm shall purchase or sell Executive’s
home in California.  From the Effective Date until Executive has purchased or
rented a home near the Company’s new corporate headquarters, the Company shall
reimburse Executive for reasonable expenses associated with Executive’s family’s
travel to Texas to look for a home, visit schools and other activities related
to relocation.

 

(xi)           Executive shall be entitled to four weeks of paid vacation on an
annual basis, to be taken in accordance with Company policy.

 

(xii)          Subject to Executive’s insurability, the Company shall provide a
life insurance policy with a benefit equal to no less than two times Executive’s
current base salary.

 

3

--------------------------------------------------------------------------------


 

3.             Non-Competition Agreement.

 

(a)           Executive shall not, during the term of Executive’s employment
hereunder, be engaged in any other business activity pursued for gain, profit or
other pecuniary advantage unless, in its sole discretion, the Company has
determined that such business activity will not interfere with Executive’s
duties and responsibilities hereunder.  The foregoing limitations shall not be
construed as prohibiting Executive from making personal investments in such form
or manner as will neither require Executive’s services in the operation or
affairs of the companies or enterprises in which such investments are made nor
violate the terms of this Section 3.  In addition, Executive shall not, during
the period of Executive’s employment by or with the Company, and for a period of
twenty-four (24) months immediately following the termination of Executive’s
employment for any reason including non-renewal under this Agreement (the
“Restricted Period”), directly or indirectly, alone, or on behalf of, or in
conjunction with any other person, persons, company, partnership, corporation or
business of whatever nature:

 

(i)            engage, as an officer, director, shareholder, owner, partner,
joint venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any business
in competition with the Company or any of its subsidiaries, within 200 miles of
the Company or where the Company or any of the Company’s subsidiaries conduct
business, including any territory serviced by the Company or any of such
subsidiaries (the “Territory”);

 

(ii)           call upon any person who is, at that time, within the Territory,
an employee of the Company or any of its subsidiaries in a managerial capacity
for the purpose or with the intent of enticing such employee away from or out of
the employ of the Company or any of its subsidiaries;

 

(iii)          call upon any person or entity which is, at that time, or which
has been, within twenty-four (24) months prior to that time, a customer of the
Company or any of its subsidiaries within the Territory for the purpose of
soliciting or selling products or services in competition with the Company or
its subsidiaries within the Territory; or

 

(iv)          call upon any prospective acquisition candidate, on Executive’s
own behalf or on behalf of any competitor, which candidate was, to Executive’s
actual knowledge after due inquiry, either called upon by the Company or any of
its subsidiaries or for which the Company or any of its subsidiaries made an
acquisition analysis, for the purpose of acquiring such entity.

 

Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than one percent
(1%) of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.

 

4

--------------------------------------------------------------------------------


 

(b)           Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the covenants in this Section 3, and because
of the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, Executive agrees that the
foregoing covenant may be enforced by the Company in the event of breach by
Executive, by injunctions and restraining orders.

 

(c)           It is agreed by the parties that the foregoing covenants in this
Section 3 impose a reasonable restraint on Executive in light of the activities
and business of the Company and its subsidiaries on the date of the execution of
this Agreement and the current plans of the Company and its subsidiaries, but it
is also the intent of the Company and Executive that such covenants be construed
and enforced in accordance with the changing activities, business and locations
of the Company and its subsidiaries throughout the term of this covenant,
whether before or after the date of termination of the employment of Executive. 
For example, if, during the term of this Agreement, the Company or any of its
subsidiaries engages in new and different activities, enters a new business or
establishes new locations for its current activities or business in addition to
or other than the activities or business enumerated under the recitals above or
the locations currently established therefor, then Executive will be precluded
from soliciting the customers or employees of such new activities or business or
from such new location and from directly competing with such new business within
200 miles of its then-established operating location(s) through the term of this
covenant.  It is further agreed by the parties hereto that, in the event that
Executive shall cease to be employed hereunder, and shall enter into a business
or pursue other activities not in competition with the Company or any of its
subsidiaries, or similar activities or business in locations the operation of
which, under such circumstances, does not violate clause (a) of this Section 3,
and in any event such new business, activities or location are not in violation
of this Section 3 or of Executive’s obligations under this Section 3, if any,
Executive shall not be chargeable with a violation of this Section 3 if the
Company or any of its subsidiaries shall thereafter enter the same, similar or a
competitive (i) business, (ii) course of activities or (iii) location, as
applicable unless the business plans of the Company or any of its subsidiaries
known to Executive at the time of Executive’s termination of employment include
similar lines of business or activities.  Executive further expressly agrees
that employment by the Company and the compensation Executive receives from the
Company pursuant to this Agreement is adequate consideration for the obligations
of Executive under this Section 3.

 

(d)           The covenants in this Section 3 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant.  Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
too broad or unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the court deems reasonable,
and the Agreement shall thereby be reformed.  If any portion of this Section 3
shall be invalid or unenforceable, such invalidity or unenforceability shall in
no way be deemed or construed to affect in any way the enforceability of any
other portion of this Section 3.

 

5

--------------------------------------------------------------------------------


 

(e)           All of the covenants in this Section 3 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.  It is specifically
agreed that the period of twenty-four (24) months following termination of
employment stated at the beginning of this Section 3, during which the
agreements and covenants of Executive made in this Section 3 shall continue to
be effective, shall be computed by excluding from such computation any time
during which Executive is in violation of any provision of this Section 3. 
Executive specifically agrees that the restrictions in this Section 3 are
reasonable, and that none of the restrictions shall cause any unreasonable
hardship to Executive.

 

4.             Term; Termination; Rights on Termination.

 

(a)           The initial term of this Agreement shall begin on the Effective
Date and shall continue for three years through the last day of February, 2006
unless it is terminated earlier as provided herein.  The term of this Agreement
shall automatically be extended through the last day of February, 2007 unless
either party gives the other party at least ninety (90) days written notice
prior to the last day of February, 2006 that such party does not agree to the
extension of the term.  The term of this Agreement shall continue to be extended
for additional one-year periods unless, at least ninety (90) days prior to the
last day of any February, either party gives the other party written notice that
such party does not agree to the extension of the term of this Agreement.

 

(b)           Termination,.  This Agreement and Executive’s employment may be
terminated during the Term in any one of the following ways:

 

(i)            Death.  The death of Executive shall immediately terminate this
Agreement with no severance compensation due to Executive’s estate.

 

(ii)           Disability.  If, as a result of incapacity due to physical or
mental illness or injury, Executive shall have been absent from full-time duties
hereunder for four (4) consecutive months, or one hundred twenty (120) days in
any rolling one-year period, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such four (4) month or
one hundred twenty (120) day period, but which shall not be effective earlier
than the last day of either such period), the Company may terminate Executive’s
employment hereunder provided Executive is unable to resume full-time duties
with or without reasonable accommodation at the conclusion of such notice
period.  Also, Executive may terminate Executive’s employment hereunder if
Executive’s health should become impaired to an extent that makes the continued
performance of Executive’s duties hereunder hazardous to Executive’s physical or
mental health or life, provided that Executive shall have furnished the Company
with a written statement from a qualified doctor to such effect and provided,
further, that, at the Company’s request made within thirty (30) days of the date
of such written statement, Executive shall submit to an examination by a doctor
selected by the Company who is reasonably acceptable to Executive or Executive’s
doctor.  In the

 

6

--------------------------------------------------------------------------------


 

event this Agreement is terminated as a result of Executive’s disability,
Executive shall receive from the Company, in a lump-sum payment due within ten
(10) days of the effective date of termination, the base salary at the rate then
in effect for whatever time period is remaining under the Term or for one (1)
year, whichever amount is greater; provided, however, that any such payments
shall be reduced by the amount of any disability insurance payments payable to
the Executive as a result of such disability.

 

(iii)          Cause.  The Company may terminate this Agreement immediately for
Cause (defined below).  In the event of a termination for Cause, Executive shall
have no right to any severance compensation.

 

(iv)          Without Cause or by Executive for Good Reason.  At any time after
the commencement of employment, the Company may terminate this Agreement without
Cause or Executive may terminate this Agreement for Good Reason (defined below),
effective thirty (30) days after written notice is provided to the other party. 
Should Executive be terminated by the Company without Cause or should Executive
terminate with Good Reason under this Agreement, Executive shall receive from
the Company continuation of his current base salary for two years payable in
accordance with the Company’s normal payroll practices; provided, however that
the second year of salary continuation payments hereunder shall be offset on a
payroll basis against any amounts Executive may earn from employment with
another company or from self-employment after one year from the date of
termination.

 

(v)           Resignation or Termination without Good Reason or Nonrenewal.  If
Executive resigns or otherwise terminates his employment without Good Reason, or
if either party decides not to renew this Agreement, Executive shall receive no
severance compensation.

 

(c)           Certain Terminations.  If Executive is terminated without Cause or
terminates his employment hereunder with Good Reason, (1) the Company shall make
the insurance premium payments contemplated by COBRA until the earlier of such
time that Executive and his dependents are no longer entitled to continuation
coverage under COBRA, or a period of twelve (12) months after such termination
provided that Executive has timely elected COBRA coverage, and (2) all of
Executive’s unvested stock grants or stock options  (if any are then
outstanding) shall vest upon the date of termination of employment and, with
respect to any stock options, shall remain outstanding and exercisable for the
period set forth in the applicable option agreement or option plan.

 

(d)           Effect of Any Termination of Employment.  Upon termination of this
Agreement for any reason including non-renewal, Executive shall be entitled to
receive all earned and unpaid compensation and all benefits and reimbursements
due through the effective date of termination and shall remain subject to the
provisions set forth in Section 3 for the entire Restricted Period.  Additional
compensation subsequent to

 

7

--------------------------------------------------------------------------------


 

termination, if any, will be due and payable to Executive only to the extent and
in the manner expressly provided herein.  Except with respect to any benefits or
payments to which Executive may be entitled under the terms and conditions of
any benefit plan or applicable law, all other rights and obligations of the
Company and Executive under this Agreement shall cease as of the effective date
of termination; provided, however, that the parties agree that their respective
obligations under Sections 3, 4, 5, 6, 7, 8, 14 and 16 herein shall survive such
termination in accordance with their terms unless otherwise provided herein.

 

(e)           Definitions.

 

(i)            “Cause” shall mean any of the following:  (a) Executive’s
material breach of this Agreement, including any of Company’s policies included
or applicable under Section 1(b) above; (b) Executive’s negligence in the
performance or nonperformance of any of Executive’s material duties and
responsibilities hereunder after ten (10) days written notice during which
Executive has not cured such negligence or nonperformance; (c) Executive’s
dishonesty, fraud or misconduct with respect to the business or affairs of the
Company which  adversely affect the operations or reputation of the Company.

 

(ii)           “Good Reason” shall mean any of the following:  (a) Executive is
demoted by means of an absolute reduction in authority, responsibilities or
duties to a position of less stature or importance within the Company than the
position described in Section 1 hereof; or (b) Executive’s annual base salary as
determined pursuant to Section 2 hereof is reduced, unless Executive has agreed
in writing to that demotion or reduction or (c) Company materially breaches this
Agreement with respect to payment of compensation hereunder; or (d) at any time
after (but only after) the Board has effected its Relocation Action (it being
understood that the location of the corporate headquarters may be anywhere in
the continental United States and shall be determined in the discretion of the
Board without the consent of Executive being required), the relocation of
Executive’s office more than fifty (50) miles from the corporate headquarters
without Executive’s written concurrence; provided, however, that if any office
relocation in excess of fifty (50) miles should result in Executive’s home at
the time of the relocation being closer to the new office than prior to the
relocation, such relocation shall not be an occurrence of Good Reason.

 

5.             Return of Company Property.  All records, designs, patents,
business plans, financial statements, client lists, manuals, memoranda, lists
and other property delivered to or compiled by Executive by or on behalf of the
Company, its subsidiaries or their representatives, vendors or customers which
pertain to the business of the Company shall be and remain the property of the
Company and be subject at all times to its discretion and control.  Likewise,
all correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company which is collected by Executive shall be delivered promptly to the
Company without request by it upon termination of Executive’s employment.

 

8

--------------------------------------------------------------------------------


 

6.             Inventions.  Executive shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment or
within one (1) year thereafter, and which are directly related to the business
or activities of the Company or its subsidiaries and which Executive conceives
as a result of Executive’s employment by the Company.  Executive hereby assigns
and agrees to assign all Executive’s interests therein to the Company or its
nominee.  Whenever requested to do so by the Company, Executive shall execute
any and all applications, assignments or other instruments that the Company
shall deem necessary to apply for and obtain Letters Patent of the United States
or any foreign country or to otherwise protect the Company’s interest therein.

 

7.             Confidentiality.  During the Restricted Period and thereafter,
except as provided below, Executive shall not, without the written consent of
the Board or a person authorized thereby, disclose to any person, other than an
employee of the Company or any of its subsidiaries or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive of the Company, any
confidential information learned by him while in the employ of the Company with
respect to the Company’s business, including but not limited to trade secrets,
technology, know-how, processes, any business data, information regarding any of
the Company’s or its subsidiaries’ customers, practices, or operations, and
other proprietary information, the disclosure of which Executive knows or should
know will be damaging to the business, strategy or reputation of the Company or
any of its subsidiaries; provided however, that confidential information shall
not include any information known generally to the public (other than as a
result of unauthorized disclosure by Executive), any information of a type not
reasonably considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company or any subsidiary, or any
information which Executive may be required to disclose by any applicable law,
order, or judicial or administrative proceeding.

 

8.             Indemnification.  In the event Executive is made a party to any
threatened, pending or contemplated action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Executive or by Executive against the Company), by reason of the fact
that Executive is or was performing services under this Agreement, then the
Company, to the extent permitted by law, shall indemnify Executive against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Executive in connection
therewith.  In the event that both Executive and the Company are made a party to
the same third party action, complaint, suit or proceeding, the Company agrees
to engage counsel, and Executive agrees to use the same counsel, provided that
if counsel selected by the Company shall have a conflict of interest that
prevents such counsel from representing Executive, Executive may engage separate
counsel and the Company shall pay all reasonable attorneys’ fees of such
separate counsel.  The Company shall not be required to pay the fees of more
than one law firm except as described in the

 

9

--------------------------------------------------------------------------------


 

preceding sentence, and shall not be required to pay the fees of more than two
law firms under any circumstances.  Further, while Executive is expected at all
times to use Executive’s best efforts to faithfully discharge Executive’s duties
under this Agreement, Executive cannot be held liable to the Company for errors
or omissions made in good faith where Executive has not exhibited gross
negligence, intentional nonperformance of his duties hereunder, willful
dishonesty, fraud or misconduct, or performed criminal or fraudulent acts which
materially damage the business of the Company.

 

9.             No Prior Agreements.  Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and Executive’s
employment by the Company and the performance of Executive’s duties hereunder
will not violate or be a breach of any agreement with a former employer, client
or any other person or entity.  Further, Executive agrees to indemnify the
Company for any claim, including, but not limited to, attorneys’ fees and
expenses of investigation, by any such third party that such third party may now
have or may hereafter come to have against the Company based upon or arising out
of any non-competition agreement, invention or secrecy agreement between
Executive and such third party which was in existence as of the date of this
Agreement.

 

10.           Assignment; Binding Effect.  Executive understands that Executive
has been selected for employment by the Company on the basis of Executive’s
personal qualifications, experience and skills.  Executive agrees, therefore,
that Executive cannot assign all or any portion of Executive’s performance under
this Agreement.  Subject to the preceding, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

11.           Change in Control.

 

(a)           Executive understands and acknowledges that the Company may be
sold, merged or consolidated with or into another entity or that the Company may
undergo another type of Change in Control.  In the event such a sale, merger or
consolidation or other Change in Control is initiated and consummated prior to
the end of the Term (or any extension thereof), then the provisions of this
Section 11 shall be applicable.

 

(b)           In the event of termination of Executive’s employment without
Cause within twelve (12) months after or three (3) months prior to a Change in
Control, or Executive’s termination of his employment for any Good Reason within
twelve (12) months after a Change in Control, then the Company shall pay
Executive a lump sum payment equal to the greater of (a) the base salary to
which Executive is entitled for the remainder of the term of this Agreement, or
(b) two years of Executive’s current base salary, and shall provide Executive
the benefits set forth in Section 4(c) above.

 

(c)           Further, Executive will be given sufficient time and opportunity
to elect whether to exercise all or any of his vested options/grants, such that
he may convert the

 

10

--------------------------------------------------------------------------------


 

options/grants to shares of the Common Stock at or prior to the closing of the
transaction giving rise to the Change in Control, if he so desires.

 

(d)           A “Change in Control” shall be deemed to have occurred if:

 

(i)            any person, other than the Company or an employee benefit plan of
the Company, acquires directly or indirectly the beneficial ownership (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) of
any voting security of the Company and immediately after such acquisition such
Person is, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of the Company;

 

(ii)           the following individuals no longer constitute a majority of the
members of the Board of Directors of the Company:  (A) the individuals who, as
of November 1, 2002, constitute the Board of Directors of the Company (the
“Original Directors”); (B) the individuals who thereafter are elected to the
Board of Directors of the Company and whose election or nomination for election,
to the Board of Directors of the Company was approved by a vote of at least
two-thirds (2/3) of the Original Directors then still in office (such directors
becoming “Additional Original Directors” immediately following their election);
and (C) the individuals who are elected to the Board of Directors of the Company
and whose election or nomination for election, to the Board of Directors of the
Company was approved by a vote of at least two-thirds (2/3) of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming “Additional Original Directors” immediately following their
election); or

 

(iii)          the stockholders of the Company shall approve a plan of complete
liquidation of the Company or an agreement to sell or otherwise dispose of the
three product groups (“Flat Roll Group,” “Plates and Shapes Group,” and the
“Building Products Group”) and

 

(e)           (i)            Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company or any entity which effectuates a change in
ownership or effective control of the Company, in either case, within the
meaning of Section 280G of the Code and the regulations promulgated thereunder
to or for the benefit of Executive (the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), whether before or after the execution of this
Agreement, then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum

 

11

--------------------------------------------------------------------------------


 

of (x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions disallowed because of the inclusion of the Gross-Up Payment in
Executive’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made.  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to (A) pay federal income taxes at the highest
marginal rates of federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, (B) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (C) have otherwise allowable deductions for
federal income tax purposes at least equal to those which could be disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income.

 

(ii)           Subject to the provisions of Section11(f)(i), all determinations
required to be made under this Section 11(f), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
a nationally recognized public accounting firm that is selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive at such time as is requested by the Company or
the Executive (collectively, the “Determination”).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder.  The Gross-Up Payment under this Section
11(f) with respect to any Payments made to Executive shall be made no later than
thirty (30) days following the Determination.  If the Accounting Firm determines
that no Excise Tax is payable by Executive, it shall furnish Executive with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on Executive’s applicable federal income tax return should
not result in the imposition of a negligence or similar penalty.

 

(iii)          As a result of the uncertainty in the application of Section 4999
of the Code at the time of the Determination, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder.  In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive.  In the event the amount of the Gross-Up Payment exceeds
the amount necessary to reimburse Executive for his Excise Tax, the Accounting
Firm shall determine the amount of the Overpayment that has been made and any

 

12

--------------------------------------------------------------------------------


 

such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  Executive shall
cooperate, to the extent his expenses are fully reimbursed by the Company, with
any reasonable requests by the Company in connection with any contest or
disputes with the Internal Revenue Service in connection with the Excise Tax.

 

12.           Legal Review:  The Company shall reimburse Executive for
reasonable attorney’s fees in connection with the review of this Agreement
provided that reimbursement shall not exceed $5,000.

 

13.           Complete Agreement.  This Agreement sets forth the entire
agreement of the parties hereto relating to the subject matter hereof and
supersedes any other employment agreements or understandings, written or oral,
between the Company and Executive.  This Agreement is not a promise of future
employment.  Executive has no oral representations, understanding or agreements
with the Company or any of its officers, directors or representatives covering
the same subject matter as this Agreement.  This written Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Executive and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreement.  This written Agreement may not be later modified
except by written agreement signed by a duly authorized officer of the Company
and Executive, and no term of this Agreement may be waived except by a writing
signed by the party waiving the benefit of such term.

 

14.           Notice.  Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

 

To The Company:

 

Metals USA, Inc.

 

 

Attn:  Chairman of the Board

 

 

Three Riverway, Suite 600

 

 

Houston, Texas  77056

 

 

Telephone: 713/965-0990

 

 

Fax:  713/965-0067

 

 

 

with a copy to:

 

John Hageman, General Counsel

 

 

 

To Executive:

 

Celso Lourenço Gonçalves

 

 

c/o George M. Reyes

 

 

Best Best & Krieger LLP

 

 

3750 University Avenue

 

 

Riverside, CA 92502

 

13

--------------------------------------------------------------------------------


 

with a copy to:

 

George M. Reyes

 

 

Best Best & Krieger LLP

 

 

3750 University Avenue

 

 

Riverside, CA 92502

 

Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually received
by means of hand delivery, delivery by Federal Express or other courier service,
or by facsimile transmission.  Either party may change the address for notice by
notifying the other party of such change in accordance with this Section 14.

 

15.           Severability; Headings.  If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.  The
Section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

 

16.           Arbitration.  With the exception of Sections 3, 6 and 7, any
unresolved dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three (3) arbitrators in Houston, Texas, or such other venue as the parties
may agree in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) then in effect,
provided that Executive shall comply with the Company’s grievance procedures in
an effort to resolve such dispute or controversy before resorting to
arbitration, and provided further that the parties may agree to use arbitrators
other than those provided by the AAA.  The arbitrators shall not have the
authority to add to, detract from, or modify any provision hereof not to award
punitive damages to any injured party.  The arbitrators shall have the authority
to order back-pay, severance compensation, vesting of options (or cash
compensation in lieu of vesting of options), reimbursement of costs, including
those incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Executive was terminated without disability or Cause,
or that the Company has otherwise materially breached this Agreement.  A
decision by a majority of the arbitration panel shall be final and binding. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The direct expense of any arbitration proceeding shall be divided
equally between the parties and each party shall pay its own attorneys’ fees
regardless of the outcome of the arbitration.

 

17.           Governing Law.  This Agreement shall in all respects be construed
according to the laws of the State of Texas.

 

14

--------------------------------------------------------------------------------


 

18.           Counterparts.  This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

METALS USA, INC.

 

 

 

 

 

By:

/s/ JOHN A. HAGEMAN

 

Name:  John A. Hageman

 

Title:  Sr. Vice President & General Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ CELSO LOURENCO GONCALVES

 

Celso Lourenço Gonçalves

 

15

--------------------------------------------------------------------------------